IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


JOSE M. TORRES,

              Appellant,

 v.                                                      Case No. 5D18-1134

STATE OF FLORIDA,

           Appellee.
________________________________/

Opinion filed June 12, 2018

3.800 Appeal from the Circuit Court
for Brevard County,
Robin C. Lemonidis, Judge.

Jose M. Torres, Crawfordville, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Kristen L. Davenport,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

       AFFIRMED. See Brooks v. State, 969 So. 2d 238, 243 (Fla. 2007) (holding that

when a sentencing scoresheet error is raised in a motion filed under Florida Rule of

Criminal Procedure 3.800(a), if the trial court could have imposed the same sentence

using a correct scoresheet, the defendant is not entitled to relief because any error in

the scoresheet was harmless).




WALLIS, LAMBERT, and EISNAUGLE, JJ., concur.